 174DECISIONS OF NATIONALLABOR RELATIONS BOARDDanadyne,Inc.andTeamstersLocal35, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Petitioner.Case 22-RC-4328April 27, 1970DECISION AND CERTIFICATION OF RESULTS OFELECTIONBy CHAIRMANMCCULLOCHAND MEMBERS FANNINGAND BROWNPursuant to a Stipulation for Certification Upon Con-sent Election approved by the Regional Director forRegion 22 on April 3, 1969, an election was conductedon April 17, 1969, in the above-entitled proceeding,under the direction and supervision of the said RegionalDirector. At the conclusion of the election, the partieswere furnished with a tally of ballots which showedthat of approximately 41 eligible voters, 39 cast ballots,of which 19 were cast for, and 20 were cast against,the Petitioner. There were no challenged ballots.Thereafter, the Petitioner filed timely objections toconduct affecting the results of the election. On May27, 1969, the Regional Director issued his report onobjections, order directing hearing, and notice of hearing.The Regional Director found that since a decision asto the merits of the objections depended on a resolutionof credibility, a hearing should be held before a dulydesignated Trial Examiner for the purpose of receivingevidence and resolving the issues raised; he directedthat the Trial Examiner prepare a report containingfindings of fact, including resolutions of credibility, andrecommendations to the Board as to the dispositionof said issues.A hearing was held on July 16, 1969, before TrialExaminer Boyd Leedom. The death of Trial ExaminerLeedom on August 11, 1969, prevented issuance ofa report on the matter. On October 20 and 21, 1969,a hearing,de novo,was held before Trial ExaminerWilliam F. Scharnikow. On November 24, 1969, TrialExaminer Scharnikow issued his Report on Objections,attached hereto, in which he found that certain state-ments concerning a change in health insurance coveragemade to employees by Respondent's president and vicepresident constituted an improper attempt on the partof the Employer to influence its employees to voteagainst the Petitioner in the April 17, 1969, election.On the basis of this finding, the Trial Examiner recom-mended that the April 17, 1969, election be set asideand that a second election be conducted.' Thereafterthe Employer filed timely exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.'As there are no exceptions to the Trial Examiner's recommendationsthat the remaining objections be overruled, we adopt,pro forma,theTrial Examiner's recommendations as to themThe Board has reviewed the Trial Examiner's rulingsmade at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated and we find that the followingemployees constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.Allproductionandmaintenanceemployeesemployed by the Employer at its Avenel, NewJersey, location, excluding all professional employ-ees, office clerical employees, guards, watchmen,and supervisors as defined in the Act.5.The Board has considered the Trial Examiner'sReport, the Employer's exceptions and brief, and theentire record in this case, and hereby adopts the findingsand recommendations of the Trail Examiner only tothe extent they are consistent herewith.We find in agreement with the Employer that it didnot engage in conduct which justifies setting aside thiselection.On January 29, 1969, a month and a halfbefore the filing of the petition, employee Madurskiasked the Employer to investigate the possibility ofchanging the Company's existing medical-health insur-ance plan to one offered by Blue Cross. The Employer'svice president, Britt, agreed to look into the matter.On February 5, a Blue Cross representative discussedwith Britt the details of Blue Cross coverage, and Brittinstructed his accountant to obtain and analyze costfigures from Blue Cross and other insurance companies.Therafter, on a date in March, also prior to the filingof the petition, Britt told Madurski that he, Madurski,was right, Blue Cross benefits were superior. Duringthisperiod, the Employer continued its investigationinto Blue Cross coverage.The petition was filed March 17. Shortly before theelection,which was held April 17, Madurski was inBritt's office to talk about another matter, and Brittmentioned, as Madurski was leaving, that the Employerwas "seriously looking into the Blue Cross-Blue Shield."Brittmade a similar statement to employee Gyure. Inspeeches to employees 2 days before the election, theEmployer's president, Conklin, told employees they didnot need a union, truthfully pointed out that the Employ-er had reviewed wages and benefits about the sametime the previous year (in May), and stated that employ-ees' suggestions were always taken into account. TheEmployer referred to the Blue Cross situation as anexample:For instance, we have received some commentsthat our health insurance and major medical plans182 NLRB No. 26 DANADYNE, INC.are good, but daily hospital rate allowances needrevision. Such comments as these are consideredwhen we make our annual review.We find that the facts do not support the findingof the Trial Examiner that the Employer improperly"held" before employees the possibility of a changeto Blue Cross to influence their vote in the election.Under Board law, the Employer had to continue consid-ering any change in benefits that it had commencedconsidering before the petition was filed, or it wouldhave appeared the Employer was punishing the employ-ees because of their organizational efforts. Here, thefact that the Employer was considering the insurancechange was known to employees as early as January,a month and a half before the petition was filed; indeed,itwas a question from an employee at that time thathad prompted the Employer to consider the change.Therafter, during the critical period, the Employer didno more than advise employees the change was stillbeing considered. Aside from the fact that the Employerhad a duty to continue acting as it had before thepetition was filed, we believe the Employer had a rightto be judged on its past record with regard to employeesuggestions.Part of that record in the instant casewas its undertaking to consider a change to Blue Cross,and, in our view, this was a legitimate point for theEmployer to make in the election campaign.As we find that the Employer has not engaged inany conduct which justifies setting the election aside,and as the tally of ballots shows that a majority ofvalid ballots has been cast against representation bythe Union, we shall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots has been cast against representation by TeamstersLocal 35, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, andthat said Union is not the exclusive representative ofthe employees in the appropriate unit, within the meaningof Section 9(a) of the National Labor Relations Act,as amended.TRIAL EXAMINER'S REPORT ON OBJECTIONSWILLIAM F. SCHARNIKOW, Trial Examiner: On May27, 1969, the Regional Director issued his Report andOrder for a hearing on the Petitioner's objections tothe conduct of the Employer allegedly affecting theresults of a representation election which had beenconducted by the Regional Director in the above-entitledcase on April 17, 1969, and in which, according tothe official tally of ballots, 20 of the 39 valid votescast by eligible employees were cast against, and 19for, representation by the Petitioner. In his report andorder, the Regional Director summarized the substanceof his investigation of the Petitioner's objections pur-suant to Section 102.69 of the Board's Rules and Regula-tions and, concluding that the objections and certainother matters suggested by his investigation raised issuesof credibility, ordered that a hearing be held before175a duly designated Trial Examiner of the Board forthe purpose of receiving evidence and that, upon thebasis of such evidence, the Trial Examiner then prepareand serve upon the parties a report containing his findingsof fact, including resolutions of credibility, and his rec-ommendations to the Board as to the disposition ofthe following issues which the Regional Director heldto be material on his consideration and investigationof the Petitioner's objections:(1)Did Thomas M. Britt, the Employer's vice presi-dent, tell employees that the plant would close if theUnion (the Petitioner) won the election?(2)Did Vice President Britt tell an employee thatcertain employees would be fired for union activity?(3)Did Vice President Britt interrogate an employeeas to the identity of those individuals who had signedauthorization cards for the Union?(4)Did Vice President Britt tell employees that theinsurance plan was to be changed from Metropolitanto Blue Cross?'On July 16,1969, the hearing directed by the RegionalDirector was held and oral evidence and exhibits werereceived before Trail Examiner Boyd Leedom, the TrialExaminer originally designated by the Chief Trial Exam-iner.But Trial Examiner Leedom's death on August11, 1969, prevented his issuance of a Report on thematter.Thereafter, in response to an order to show causeissued by the Chief Trial Examiner on August 19, 1969,and duly served upon the Regional Director, the Petition-er,and the Employer; the Employer objected to thedesignationof another Trial Examiner to consider thematters referred by the Regional Director on the basisof the record made in the hearing before Trial ExaminerLeedom and requested a hearingde novo.Accordingly,on August 29, 1969, the Chief Trial Examiner issuedand caused to be served upon the parties an orderdirecting that a hearingde novobe held by a dulydesignated substitute Trial Examiner on October 20,1969.Pursuant to this last order of the Chief Trial Examinerand his second designation of a Trial Examiner in thismatter, a hearingde novowas held before me at Newark,New Jersey, on October 20 and 21, 1969. The RegionalDirector, the Petitioner, and the Employer appearedby counsel and were afforded full opportunity to examineand cross-examine witnesses and to introduce evidenceon the issues raised by the Regional Director's orderof reference. At the hearing, counsel for the Petitionersubmitted oral argument on the record in lieu of abrief.On November 5, 1969, a brief was received fromcounsel for the Employer.'These four questions are, in substance, the questions referred tothe Trial Examiner by the Regional Director The order of their statementhas been rearranged to conform to the sequence in which they areconsidered in the following sections of this Report It will be notedthat, for clarity and convenience of treatment after an introductorysection A, consideration of the related substance of questions (1) and(2) has been combined in section B, and is followed by a separateconsideration of questions (3) and (4) in sections C and D, respectively 176DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the record of the hearingde novobefore me,my observation of the witnesses at the hearing, andmy consideration of the Petitioner's oral argument andtheEmployer'sbrief,Imake the following findingsof fact conclusions and recommendationsA Introductory Findings and CommentsThe Petition for Certification of Representative origi-nating this proceeding under Section 9(c) of the Actwas filed on March 19,1969Thereafter the Petitionerand the Employer executed a Stipulation for CertificationUpon Consent Election, which was approved by theRegional Director on April 3, 1969 Under the stipulation,the election was to be held and was held, on April17, 1969On April 3, 10, and 14, the Employersent lettersto the employees in the election unit over the signatureof Thomas M Britt,the Employer'svice president,and, on April 15 (2 days before the election) Brittand President Charles Conklin of the Employer spoketo the employees about the election at two meetingsin the plant,one held in the morning for the night-shift employees and some of the employees on theoverlapping day shift and the other meeting held inthe afternoon for the remaining employees on the dayshiftIn the letters, Britt urged the employees to votein the election,pointed out that their vote would besecret,and expressed his belief that the employeesdid not need a union,that their future and the Employer'sfuturewould be "best served by a `No' vote," andthat a large majority of the employees did not wanta union and would vote"No " In the meetings withthe employees,Conklin said the Employer did not wanta union and Britt urged the employeesto vote "No"although he said the Employer would bargain with thePetitioner if it won the election Britt and Conklin readtheir remarks to the employees at both meetings fromprepared textsBritt added,at the afternoon meetingbut not at the morning meeting,that no employee wouldbe fired or in any way bothered, because he participatedin the union drive,the election,or union activity Britt'sletters and the prepared texts which he and Conklinread at the meetings were received in evidence at thede novohearing before meIn the letterofApril 10,Britt said among otherthings, that"Ifyou want to keep your wages andnot pay any union for the right to work here, youshould vote`No'," and that "If you do not want thepossibility of the picket line or strike,you should vote`No' " In its objections, the Petitioner originally referredto these statements specifically,as well as to the lettersgenerally, as constituting grounds for setting the electionaside But in his report and order,the Regional Directorreferredto the TrialExaminer for purposes of hearing,findings, and recommendations,only thespecific questionswhich have already been noted In clarificationof thislimited referral,he stated thatDuring the course of the [Regional Director's] inves-tigation,the Petitioner withdrew all of its Objectionsexcept that which protested alleged threats to closethe plant and to discharge employees because ofunion activityAs the Petititioner'swithdrawalincludes the Employer's letter and other writtencommunications referred to in the Objections, noruling on them is requiredHowever,the general attitude of the Employer inopposition to it employees'selecting the Petitioner astheir bargaining representative,as shown by Bntt's let-ters as well as the speeches to the employees, is relevantto my resolution of conflicting evidence on the mattersspecifically referred to me by the Regional DirectorAnd, in making my resolution of these conflicts, I haveconsidered the Employer's attitude as shown by Britt'sletters,although as will appear I have neverthelessresolved the conflicts generally in favor of the Employ-er'switnessesBut the Regional Director'sreferralexcludes from my inquiry the consideration of any suchstatements in the letters as grounds for setting the elec-tion aside as was originally urged by the Petitionerin its ObjectionsB Alleged Threats To Close or Move the Plant or ToDischarge Employees if the Petitioner Won the ElectionTo support its objection based upon alleged threatsby the Employer to close or move the plant if thePetitionerwon the election,the Petitioner producedthe testimony of John AMadurski, Jr , and WayneRothrock,two of the mechanics employed in the electionunitMadurski testified that shortly before the electionon April 17,1969,Vice President Britt stopped atMadurski'swork station and said that if the Unionwon the election,Brittwould shut the plant downMadurski further testified that shortly after this, GeneralForeman Alfonse Zyskowski told Madurski that Madurski knew that if the Union got in, Britt would shutthe plant down and Madurski would be out of a jobRothrock,the Petitioner's second witness concerningsuch threats,testified that a couple of weeks beforethe election,when he stopped for a few minutes atamachine at the back of the plant in order to geta hand truck, he overheard Vice President Britt tellForeman Nagy and a group of employees,includingMike Urban,' that if the Union got in he would moveaway or close the plantIn his testimony,Vice President Britt denied thathe ever told any employee or Foreman Zyskowski thatiftheUnion came in or won the election,the plantwould be closed Foreman Zyskowski in his testimonyalso denied that he told Madurski or any employeethat the plant would close if the Union came in orthat Britt had told him this would happenThis squarely conflicting testimony of the two employ-ees and the Employer'svice president and foremanwas all the evidence given at the hearing which directlyrelated to the Petitioner's allegation in its objectionsthat the Employer threatened a plant shutdown if thePetitionerwon the electionThere was no evidence2Urban wassubpenaed but did not appear nor testify at the hearing DANADYNE, INC.given at the hearing to support the Petitioner's similarbut separately alleged charge in its Objections that beforethe election the Employer also threatened to dischargesome of the workers because of the Union'sactivity.But, whatever their source,there were worrisome rumorscirculating among the employees before the electionthat they might be discharged.From Vice President Britt's testimony as well asthat of a number of the employees, -itappears thatwhen employees asked Britt about these rumors, heassured them that they were just unfounded rumors.Thus, Britt testified,as did employee Frank Gyure,another mechanic in the election unit,that a week orso before the election,Gyure went to Britt's officeand asked Britt whether it was true as he had heardfrom other employees that he was to be fired becauseof union activity,and' that Britt told him it was justa rumor and that no one would be fired.Similarly,according to Britt's testimony and that of employeesCora Flohs and Catherine Buhl, these two womenemployees along with employee Mary Sheedy went toBritt's office before the election and, in answer to theirquestion about rumors they had heard from otheremployees concerning impending discharges, Britt toldthe three women that there was no truth to these rumors.Finally, Britt testified without contradiction that employ-ee Ronald Zimmerman also came to his office and askedwhether he was going to be fired for union activityand Britt told him,"No. Neither you nor no one elseis going to be fired for union activity."Not only does it appear clear from this evidencethat Vice President Britt expressly reassured employeesbefore the election that there was no truth to rumorsof impending discharges,but his testimony and thatof Foreman Zyskowski suggest reasons for the rumorsand the employees'fears for which the Employer wasnot responsible and which had no relation to the employ-ees' union activity or the coming election.Thus Zyskow-ski testified,on cross-examination by Petitioner's counselwho directed his attention to the particular incident,that before the election he overheard several employeestalking in the plant cafeteria about the possibility theplant might close"due to financial troubles"; that neitherthe Union,the election,nor the NLRB was mentionedin this conversation;that he could not identify theemployees since they were sitting behind him; and thathe did not turn around nor enter into the conversationbecause of the possibility that they might talk aboutthe Union,a subject which he wanted to avoid.Britt's testimony concerning a possible reason forthe employees'fearing a layoff or discharge was moreinvolved and suggests a distorted base for Rothrock'stestimony that he overheard Britt tell a number of theemployees that he would close the plant if the Petitionerwon the election.Britt's testimony was that,becausea "biax"line of machines had been inoperative mostof the time for the preceding year and a half andhe had been told by the manufacturer of the machinesthat it would take 4 or 5 weeks to alter them andmake them operative,he had considered laying up themachines and transferring the operators to other depart-177ments where they were needed;that in a series oftalkswith the operators in this small group and withForeman Nagy about 2 weeks before the election, hehad told them"therewas a very good likelihood wewould shut down the biax department and rearrangethe people";and that although he had no talks withRothrock about this,Rothrock may have overheard oneof these conversations.Upon consideration of the foregoing evidence,I creditBritt's and Foreman Zyskowski's denials that they toldMadurski or any other employee that the plant wouldclose if the Petitioner won the election. I also creditBritt'sdenial that he told any employee that certainof the employees would be fired for union activity.Accordingly,Ifind no credible basis for concludingthat Britt told any employee either that the plant wouldclose if the Petitioner won the election or that certainemployees would be fired for union activity and recom-mend that the Board overrule the Objections filed bythe Petitioner to this effect.C. Alleged InterrogationIn his report,the Regional Director stated that inaddition to the objections expressly enumerated by thePetitioner,theRegionalDirector's investigation hadrevealed the possibility"that Britt had interrogated anemployee as to which employees had signed unionauthorization cards, and that this employee thereafterhad told another employee about the incident." TheRegional Director noted,however,that"both Britt andthe individual alleged to have been interrogated, denyany such occurrence."Uncertain as to what might berevealed at a hearing,theRegional Director directedthat evidence be taken before the Trial Examiner asto possible interrogation affecting the election.On an unfolding of the evidence in the hearing beforeme, it appeared merely that, according to the testimonyof Madurski,employee Ronald Zimmerman told Madur-ski on leaving Britt'soffice on one occasion shortlybefore the election,that Britt"had asked[Zimmerman]for the names of the people who had signed unionauthorization cards and[had said]that they would betaken care of." But Zimmerman in his testimony deniednot only that he had made any such statement to Madur-ski but also that Britt had asked him for any informationas to card signers. Britt, too, denied that he had everasked any employee,including Zimmerman,for informa-tion as to who had signed authorization cards. Brittfurther testified that on the occasion he spoke to Zimmer-man in his office(towhich I have already referred),Zimmerman had come to his office and asked him,"Am I going to be fired for union activity?"and thatBritt had replied, "No. You nor no one else is goingto be fired for union activity."Accordingly, I conclude in answer to one of theRegional Director's questions,that there is no evidenceinmy record which would support a charge that theEmployer through Vice President Britt interrogated anyemployee as to the identity of those individuals whohad signed authorization cards for the Petitioner. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Statements Made to Employees Concerning a Changein Insurance PlanThe remaining issue referred to the Trial Examinerby theRegional Director as a result of his investigationiswhether within the few weeks preceding the electionVice President Britt made such a promise of benefitas interfered with the election by telling employees"there was to be a change in the medical-health insuranceplan from the current one administered by the Metropoli-tan Life InsuranceCompanyto that of Blue Cross."From the evidence taken by me in the hearing, whichwill now be considered in detail,itappears that althoughBritt and President Conklin did not tell the employeesthat there would be a change,they did tell them thatserious consideration was being given to the matterof making the change.Under the circumstances, I con-clude that this dangling of a possibility of an attractivechange in insurance coverage immediately before theelection,although not a definite promise of benefit,was such an improper attempt by the Employer toinfluence the employees in the election and a disturbanceof the"laboratory conditions"under which the Boardattempts to conduct its representation elections, thatit requires setting the present election aside and directingthat a new election be held.We maynow turn tothe facts shown by the evidence which in my opinionrequires this conclusion.For 3 years, the Employer had provided its employeeswith life,disability,and medical-health insurance undera group policy which had been issued by the MetropolitanLifeInsurance Company and was to expire in May1969. A number of employees,including John Madurski,had from time to time told Vice President Britt thatthe benefits under BlueCrosswere greater than undertheMetropolitan medical-health plan.According to histestimony,Madurski had made this comment to Brittin January 1969 and at "many times"over a periodofmonths and had asked Britt to change from theMetropolitan to the Blue Cross plan.Sucha request was made by Madurski on January29, 1969,a month and a half before the representationpetition in the present case was filed, and Britt toldMadurski that he would look into the matter.According-ly, on the same day,Britt wrote a letter to Blue Crossasking for information on its group plan.In response,a Blue Cross representative visited Britt at the planton February 5, 1969.InFebruary, Britt also askedhis accountant to get a cost breakdown and make ananalysis of the comparative costs and coverages offeredby Blue Cross through Metropolitan and four or fiveother insurance carriers.As a result of this procedure,Britt received preliminary Blue Cross figures and infor-mation about coverage from the Blue Cross representa-tive on February5.And, by April7 at the latest,he also received the rest of the Blue Cross figuresdirectlyfrom Blue Cross and from the four or fiveinsurance companies to whom the Employer's accoun-tant had written.3Thereafter,Britt forwarded these3Submissions of figures by the Metropolitan Life Insurance Companyfigures to the offices of the Employer's parent companiesand the coverage of the expiring Metropolitan policywas extended from month to month.Finally, as a resultof a decision reached in the summer of 1969, a newgroup policy including life insurance and major medicalaswell as Blue Cross insurance was secured by theEmployer from the AetnaCasualtyInsuranceCompanyand became effective on September 1, 1969.In the meantime,after Britt had received the prelimi-nary Blue Cross figures in February,he told MadurskithatMadurski was right-that Blue Cross paid greaterbenefits than were paid under the existing Metropolitanplan.According to Britt'stestimony,which I credit,this conversation took place in March and before therepresentation petition was filed onMarch 17.However,after the representation petition had beenfiled and shortly before the election was held on April17,Britt calledMadurski into his office and they hadanother conversationabout theBlue Cross plan in thepresence of FlorenceRegan (Britt's secretary) and Pro-duction Manager Mladinich.'Britt and Mrs. Regan tes-tified that Britt called Madurski into the office to speakto him about whether Madurski had permission to takesome lumber from the plant and, being satisfied thathe did,thenmentioned Blue Cross since Madurski'srequest had originally prompted Britt to investigate thepossibility of better insurance coverage.Madurski tes-tified however that Britt first spoke to him about theinsurance and then, as he was leaving,also about thelumber.'As to what was actually said by Britt in this conversa-tion about the insurance,Madurski testified on directexamination by Petitioner'scounsel"that there mightbe a change in the hospitalization,we might be gettingBlue Cross and Blue Shield." On further examinationby counsel for the Regional Director,he also testifiedthat Britt told him"that he was considering changingthe hospitalization." But, on then being shown his pre-trial affidavit by counsel for the Regional Director, hetestified that Britt said"that he was having the hospitali-zation analyzed andthat he would be changing it toBlue Cross and BlueShield." (Emphasis supplied.) Onlater cross-examination by Employer's counsel,Madur-ski testified that his original testimony had been inerror and that instead of saying that the insurance "mightbe changed,"Britt had actually said that it "wouldbe changed."But, especially in view of Madurski's apparent confu-sion during his testimony as toexactlywhat Britt haddated March24, by the Equitable Life AssuranceSociety dated March25 and April 7, and by thePrudential InsuranceCompany dated April7, in each case including Blue Cross coverage,were received in evidence.A submission of figures and coverageby Aetna Casualty (includingBlue Cross)which waseventually accepted by the Employer was notavailable at the time of the hearing having been forwarded to theEmployer'sNew York office'Madurski testified that this conversation took placeabout 2 weeksbefore the election, but Britt testified that it occurredabout 2 daysbefore the election.Production Manager Mladinich was not a witness and we thereforedo not have the benefit of his testimony concerning any part of theconversation DANADYNE, INC.said, I credit the testimony of Mrs. Regan and Brittand find that Britt had called Madurski into the officeto speak to him about the lumber and then told Madurskimerely that the change of insurance was under seriousconsideration and might be made. Thus, I credit Mrs.Regan's testimony that Britt said at the end of theconversation, "By the way, John, we are looking intothe Blue Cross-Blue Shield." And I further credit theconsistent testimony of Britt that he told Madurski asMadurski was leaving the office,notthat there wouldbe a change in insurance, but that "we were seriouslylooking into the Blue Cross-Blue Shield . . . and hadestablished the competitive rates and a breakdown onit."Itappears that employee 'Frank Gyure also had aconversation with Britt about the possible change toBlue Cross before the election, when he came to theoffice and was reassured by Britt that he would notbe fired for union activity. Britt testified that at thetime he also told Gyure that "we had formulated athorough analysis of insurance in Blue Cross-Blue Shieldand forwarded it for action to the mother company."As a witness for the Petitioner, Gyure had first testifiedto the same effect," but, after being shown his pretrialaffidavit by counsel for the Regional Director, hegavethe same type of confused answers as had Madurskion the point of whether Britt had definitely promiseda change to Blue Cross or had merely said the changewas being favorably considered.7 Upon considerationof this testimony of Gyure and Britt, I find that BritttoldGyure shortly before the election, as he had toldMadurski, that the Employer was giving favorable con-sideration to a change to Blue Cross although he madeno promise that the change would actually be made.The evidence also convinces me that in their speechesto the employees 2 days before the election, PresidentConklin but not Vice President Britt made similar state-ments about the prospect of the insurance change.Employees Cora Flohs, Catherine Buhl, and MarySheedy attributed these remarks to Britt. But employeeArthur Wilcox testified that it was President Conklin,and not Britt, who said that "he was going to tryto get Blue Cross and Blue Shield." The prepared textfrom which President Conklin read supports Wilcox'testimony. It shows, and I find, that in the courseof his remarks to the employees, Conklin mentionedAt this point, Gyure's testimony was the followingIhad mentioned to [Bntt] about Blue Shield, Blue Crossat the time And he had said that they were taking a surveyor an analysis of all different insurances, insurance companiesand that they were thinking of Blue Shield-Blue Cross, while hedidn't actually say he wasgoingto get Blue Shield, Blue Cross,and that was about it[Bntt said] they were going to changeThey were going through an analysis of all different insurancecompaniesI'm trying to think of the exact words It doesn'tcome to me I know there was talk about [my wanting] BlueShield, Blue Cross, and that most of the people in the companywould like to have it And then [Britt] said they were takingit into consideration to bring this Blue Shield, Blue Cross intothe company in place of other insuranceSee the following passages from Gyure's testimony set forth inthe official transcript from p 50, 1 9, to p 51, I 12; and p 54,1.10, top 55,1 14179theEmployer's willingness to consider a revision ofitshealth and medical insurance in connection withthe following remarks as to why the Employer opposeda union for its employees and why the employees didnot need one:Ican tell you that the Company does notwant a union and why.A union usually makes many promises to getyour vote. Can it make good on these promises?Itcan only try and get the Company to agree.The Company does not have to agree. Many timesstrikes, discord and violence result when no agree-ment can be reached. Such things harm both theemployees and the Company. Without a union theydo not happen. Do you need a union to improveyour wages and benefits? I think not.You will recall we met with you in May oflast year and made a general wage increase andadded a paid holiday and paid sick days. We toldyou that as in other Lily plants we review wagesand benefits each year. We adjust them in linewith rates and benefits for similar work in otherlocal plants and Lily plants, and also take intoaccount your suggestions throughout the year. Forinstance,we have received some comments thatour health insurance and major medical plans aregood, but daily hospital rate allowances need revi-sion. Such comments as these are considered whenwe make our annual review....This concludes the evidence and my findings as towhat the Employer through Britt and Conklin told theemployees about a change in the group insurance. Insum, the evidence shows as I have found, that inresponse to employee requests for a change from Metro-politan to Blue Cross, Britt began a survey of availablegroup medical-health premiums and benefits a monthand a half before the representation petition was filedin this case and, having completed it after the filingof the petition but before the election was held, wasfavorably impressed by Blue Cross. Although neitherBritt nor the Employer had yet definitely decided tomake the change to Blue Cross, Britt told employeesMadurski and Gyure immediately before the electionthat the Employer was seriously considering makingthe change, and President Conklin in his talk to theemployees just before the election also held out theprospect of the change as one indication that the employ-ees did not need a union to represent them. Fromthe conjunction of Britt's and Conklin's remarks tothe employees, it must be concluded that the Employerintended to influence the employees to vote againstunion representation by holding before them the prospectof an attractive change in their insurance coverage.That the change was one which the employees them-selves had asked for, and Britt had begun to consider,before the representation petition had been filed, doesnot justify the Employer's apparent deliberate use ofthe possibility of the change to convince the employeesthey needed no union and should therefore vote againstthe Petitioner in the election. As already noted, I findthiswas improper and disturbed the "laboratory condi- 180DECISIONSOF NATIONALLABOR RELATIONS BOARDtions" essential to a fair election I shall thereforerecommend, that because of this conduct on the Employ-er's part, the Board should set the election aside anddirect a new electionUpon my foregoing consideration of the evidencetaken in the hearing held before me and in responseto the questions referred to the Trial Examiner by theRegional Director, I have reached the followingCONCLUSIONSIThomas M Britt, the Employer's vice president,did not tell employees that the plant would close iftheUnion (the Petitioner) won the election held onApril 17, 19692Vice President Britt did not tell any employeethat certain employees would be fired for union activity3Vice President Britt did not interrogate any employ-ee as to the identity of those individuals who had signedauthorization cards for the Union4Vice President Thomas M Britt of the Employertold employees shortly before the representation electionconducted on April 17, 1969, that serious considerationwas being given by the Employer to making the changerequested by employees in the group medical-healthinsurance coverage from the existing Metropolitan Insur-ance Company plan to the Blue Cross-Blue Shield plan5At meetings of its employees called by the Employ-er 2 days before the election, President Charles Conklinof the Employer told the employees that they did notneed a union to improve their wages and benefits, citingas one example, the Employer's willingness to considerthe change in insurance coverage referred to in paragraph4 above6The conduct of the Employer through the state-ments made to employees by Vice President Britt andPresident Conklin as described in paragraphs 4 and5, above, was an improper attempt on the part of theEmployer to influence its employees to vote againstthe Petitioner in the election and, because this wasitsnormal and foreseeable effect, the election held bytheRegionalDirector on April 17, 1969, should beset aside and a new election held7Except for the conduct of the Employer describedand referred to in paragraphs 4, 5, and 6, above, theevidence does not support the Petitioner's Objectionsnor any other possible other ground suggested by theRegional Director's investigation for setting the electionof April 17, 1969, asideRECOMMENDATIONSUpon the basis of the foregoing findings of fact andconclusions, it is recommended that the Board set asidethe election held by the Regional Director on April17, 1969, and that it direct that a second election beconducted by the Regional Director among the employeesin the appropriate unit at such time as the RegionalDirector deems appropriate